Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  “, and forward wall” should be “, and the forward wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 12-14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5624231 to Ohtomo.
(a) Regarding claim 1: 
(i) Ohtomo discloses an airfoil (turbine blade, see abstract) comprising: 
an airfoil wall (effective blade portion 66, Fig 7) defining a leading end (leading edge of airfoil, Fig 7; see for reference prior art in Fig 31 wherein showerhead 9 is located 
a rib (partition walls 67, Fig 7) connecting the first and second sides of the airfoil wall (Fig 7), 
the rib defining a tube portion (portion of partition walls 67 bounding cavity 69, Fig 7) circumscribing a rib passage (cavity 69, Fig 7), and 
first and second connector arms (portion of partition walls 67 connecting tube portion to first and second sides of the airfoil wall, Fig 7) solely joining the tube portion to, respectively, the first and second sides of the airfoil wall (Fig 7).
(b) Regarding claim 2: 
(i) Ohtomo further discloses wherein the airfoil wall and the rib bound a cooling channel (cooling flow passages 68, Fig 7) there between, and the cooling channel is flow isolated from the rib passage (Fig 7, Col 10 Lns 31-32).
(c) Regarding claim 4: 
(i) Ohtomo further discloses wherein the tube portion includes forward and aft walls (portions of tubular portion of partition wall 67 facing leading and trailing edges, respectively; Fig 7) and first and second side walls joining the forward and aft walls (portions of tubular portion of partition wall 67 facing first and second sides of effective blade portion 66, respectively), and the first connector arm projects from the first side wall and the second connector arm projects from the second side wall (Fig 7).


claim 8: 
(i) Ohtomo discloses an airfoil (turbine blade, see abstract) comprising: 
an airfoil wall (effective blade portion 66, Fig 7) defining a leading end (leading edge of airfoil, Fig 7; see for reference prior art in Fig 31 wherein showerhead 9 is located at the leading edge), a trailing end (end opposite the leading edge, Fig 7), and first and second sides concave/pressure and convex/suction sidewalls of airfoil, Fig 7; see for reference prior art in Fig 31 wherein suction and pressure sidewalls are wall portions 6/7, respectively) joining the leading end and the trailing end (Fig 7), the first and second sides spanning in a radial direction (Fig 7, Col 10 Lns 29-31); and 
first, second, and third ribs (partition walls 67 from leading edge toward trailing edge, Fig 7) connecting the first and second sides of the airfoil wall (Fig 7), each of the first, second, and third ribs defining a tube portion (portion of partition walls 67 bounding cavity 69, Fig 7) circumscribing a rib passage (cavity 69, Fig 7), and 
first and second connector arms (portion of partition walls 67 connecting tube portion to first and second sides of the airfoil wall, Fig 7) solely joining the tube portion to, respectively, the first and second sides of the airfoil wall (Fig 7); 
the first rib and the airfoil wall bounding a first cooling channel (cooling flow passage 68 located on leading edge side of first partition wall 67, Fig 7) there between; 
the first rib, the second rib, and the airfoil wall bounding a second cooling channel (cooling flow passage 68 between first and second partition walls 67, Fig 7) there between; and 
the second rib, the third rib, and the airfoil wall bounding a third cooling channel (cooling flow passage 68 between second and third partition walls 67, Fig 7) there between.
(e) Regarding claim 9: 
(i) Ohtomo further discloses wherein the rib passages are flow isolated from each of the first cooling channel, the second cooling channel, and the third cooling channel (Fig 7, Col 10 Lns 31-32).
(f) Regarding claim 12: 
(i) Ohtomo further discloses wherein the first cooling channel, the second cooling channel, and the third cooling channel are flow isolated from each other (Fig 7; Col 10 Lns 44-45, Fig 2).
(g) Regarding claim 13 
(i) Ohtomo further discloses further comprising a fourth rib (partition wall 67 adjacent the third rib on a trailing edge side, Fig 7) also connecting the first and second sides of the airfoil wall (Fig 7) and also defining a respective tube portion circumscribing a respective rib passage and respective first and second connector arms solely joining the tube portion to, respectively, the first and second sides of the airfoil wall (Fig 7, see rejection of claim 8 above).
(h) Regarding claim 14: 
(i) Ohtomo further discloses wherein the third rib, the fourth rib, and the airfoil wall bound a fourth cooling channel there between (cooling flow passage 68 between third and fourth partition walls 67, Fig 7).


claim 17: 
(i) Ohtomo further discloses wherein, except for connection through the first and second wall of the airfoil wall, the first rib, the second rib, and the third rib are disjoined from each other (Fig 7).
(j) Regarding claim 18: 
(i) Ohtomo further discloses wherein the airfoil wall includes cooling apertures (film holes 47, Fig 7) connecting each of the first cooling channel, the second cooling channel, and the third cooling channel to an exterior gaspath (exterior of airfoil, Fig 7).
(k) Regarding claim 20: 
(i) Ohtomo further discloses a gas turbine engine (see title) comprising: 
a compressor section (“compressor”, Col 1 Ln 12); a combustor (portion where gas is burnt, “burnt gas flow”, Col 1 Ln 13) in fluid communication with the compressor section; and 
a turbine section (“turbine”, Col 1 Ln 13) in fluid communication with the combustor (Col 1 Ln 13), 
the turbine section having an airfoil (turbine blade, see abstract) that includes an airfoil wall (effective blade portion 66, Fig 7) defining a leading end (leading edge of airfoil, Fig 7; see for reference prior art in Fig 31 wherein showerhead 9 is located at the leading edge), a trailing end (end opposite the leading edge, Fig 7), and first and second sides (concave/pressure and convex/suction sidewalls of airfoil, Fig 7; see for reference prior art in Fig 31 wherein suction and pressure sidewalls are wall portions 6/7, respectively) joining the leading end and the trailing end (Fig 7); and 
a rib (partition walls 67, Fig 7) connecting the first and second sides of the airfoil wall (Fig 7), 
the rib defining a tube portion (portion of partition wall 67 bounding cavity 69, Fig 7) circumscribing a rib passage (cavity 69, Fig 7), and 
first and second connector arms (portion of partition walls 67 connecting tube portion to first and second sides of the airfoil wall, Fig 7) solely joining the tube portion to, respectively, the first and second sides of the airfoil wall (Fig 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-7, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5624231 to Ohtomo in view of US 3891348 to Auxier.
(a) Regarding claims 3 & 5-7: 
(i) Ohtomo further discloses wherein the airfoil wall and the rib bound a cooling channel there between (cooling flow passages 68, Fig 7).
(ii) Ohtomo does not explicitly disclose wherein the rib includes at least one cooling aperture connecting the cooling channel and the rib passage.

an airfoil wall (blade shell 16), 
a rib (inserts 36/38 unlabeled connector arms connecting the insets to blade shell 16, Fig 3), 
the rib comprising a rib passage (cavity 32/34, Fig 3) at least partially bounded by first and second sidewalls (walls of inserts 36/38 having connector arms, Fig 3) of the rib, 
the first and second sidewalls comprising first and second connector arms (structure connecting inserts 36/38 and blade shell 16, Fig 3), and 
a cooling channel (area of points C & K, Fig 3), 
wherein the rib includes at least one cooling aperture (orifices 37/39, Fig 3) located on the sidewalls aft of the connector arms (Fig 3) thereby fluidly connecting the cooling channel and the rib passage (Fig 3); and
wherein the rib includes at least one cooling aperture located on a forward wall (leading edge side portion of insert 36/38) thereby fluidly connecting the cooling channel and the rib passage (Fig 3).   
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the first and second sidewalls as disclosed by Ohtomo with at least one of the above aforementioned cooling apertures as taught by Auxier for the purpose of using impingement air to cool the inner surfaces of the cooling channel (Col 5 Lns 41-42 & Lns 65-68). 


claims 10-11: 
(i) Ohtomo does not explicitly disclose wherein the second cooling channel and the third cooling channel are connected in a serpentine flow pattern, nor wherein the first cooling channel is flow isolated from the second cooling channel and the third cooling channel, in the embodiment of Figure 7; however, Ohtomo does suggest such a configurations in Figures 8 & 32.
(ii) Auxier further teaches first, second, and third cooling channels (symbols C, K, and 30, respectively, Figs 4-5) wherein the second cooling channel and the third cooling channel are connected in a serpentine flow pattern (Figs 4/5) and wherein the first cooling channel is flow isolated from the second cooling channel and the third cooling channel (Figs 4/5). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, second, and third cooling channels to the configuration as taught by Auxier for the purpose of increasing utilization of cooling power of a given quantity of cooling fluid thereby reducing the amount of cooling fluid and increasing efficiency (Col 6 Lns 17-31). 
(c) Regarding claims 15-16: 
(i) Ohtomo does not explicitly disclose wherein the fourth rib includes at least one cooling aperture aft of the respective connector arms of the fourth rib; nor wherein the tube portion of each of the first, second, and third ribs includes at least one cooling aperture.
(iii) Auxier is also in the field of turbine blades (see title) and teaches a turbine blade comprising: 
an airfoil wall (blade shell 16), 
a rib (inserts 36/38 unlabeled connector arms connecting the insets to blade shell 16, Fig 3), 
the rib comprising a rib passage (cavity 32/34, Fig 3) at least partially bounded by first and second sidewalls (walls of inserts 36/38 having connector arms, Fig 3) of a tube portion of the rib, 
the first and second sidewalls comprising first and second connector arms (structure connecting inserts 36/38 and blade shell 16, Fig 3), and 
a cooling channel (area of points C & K, Fig 3), 
wherein the rib includes at least one cooling aperture (orifices 37/39, Fig 3) located on the sidewalls aft of the connector arms (Fig 3) thereby fluidly connecting the cooling channel and the rib passage (Fig 3).   
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at the ribs as disclosed by Ohtomo with the above aforementioned cooling apertures as taught by Auxier for the purpose of using impingement air to cool the inner surfaces of cooling channels (Col 5 Lns 41-42 & Lns 65-68). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5624231 to Ohtomo as evidenced by US 20160222796 to Spangler.
(a) Regarding claim 19:  
(i) Ohtomo discloses wherein each of the first, second, and third cooling channels are connected to an exterior gaspath through cooling apertures in both the first and second sides of the airfoil wall but does not explicitly disclose wherein at least one of the first cooling channel, the second cooling channel, and the third cooling channel is connected not the second side of the airfoil wall.
(ii) Elimination of an element and its function is obvious if the function of the element is not required.  Film cooling requirements will depend upon the location and use conditions of the airfoil and it is known in the art that film cooling, via connecting cooling channels to an exterior gaspath, on the second side of the airfoil wall may not be necessary as evidenced by Spangler (cooling film passage 68 formed on first/pressure side wall 20 but not a second/suction side wall 22, Par 0013, Fig 3A). 
(iii) As the Applicant has not disclosed omission of cooling apertures in the second side of the airfoil wall while retaining the function of connecting at least one of the first, second, and third cooling channels to an exterior gaspath on the second side of the airfoil, such an omission would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN A PRUITT/Examiner, Art Unit 3745  

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745